   USDC IN/ND case 3:20-cv-00152-JVB document 12 filed 03/05/21 page 1 of 6


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

NICHOLE P.,                                       )
               Plaintiff,                         )
                                                  )
       v.                                         )   CAUSE NO.: 3:20-CV-152-JVB
                                                  )
ANDREW SAUL, Commissioner of the                  )
Social Security Administration,                   )
               Defendant.                         )

                                     OPINION AND ORDER

       Plaintiff Nichole P. seeks judicial review of the Social Security Commissioner’s decision

denying her application for disability insurance benefits and asks this Court to reverse that decision

and remand this matter to the agency for further administrative proceedings or an award of benefits.

For the reasons below, this Court reverses the Administrative Law Judge’s decision and remands

this matter for further administrative proceedings.

                               PROCEDURAL BACKGROUND

        In Plaintiff’s application for benefits, she alleged that she became disabled on May 29,

2017. After a hearing in 2018, the Administrative Law Judge (ALJ) found that Plaintiff suffered

from the severe impairments of lumbar degenerative disc disease, an obese body habitus,

epicondylitis, and fibromyalgia syndrome. The ALJ determined that Plaintiff had

       the residual functional capacity [RFC] to perform light work . . . except the claimant
       can never climb ladders, ropes, or scaffolds, crouch, kneel, or crawl but she can
       occasionally climb ramps and stairs, balance, and stoop. The claimant can
       frequently reach[ ] in front and laterally with right (dominant) upper extremity; the
       claimant is limited to occasional overhead reaching with bilateral upper extremities.
       The claimant can tolerate occasional exposure to extreme cold, wetness and/or
       humidity, wet, slippery or uneven walking surfaces, and hazards such as moving
       mechanical parts or unprotected heights.

(AR 21 (footnote omitted)). The ALJ found that, in light of Plaintiff’s RFC, Plaintiff is able to

perform the representative occupations of marker, cashier, and counter clerk. Therefore the ALJ
   USDC IN/ND case 3:20-cv-00152-JVB document 12 filed 03/05/21 page 2 of 6


found Plaintiff to be not disabled from May 29, 2017, through the date of the decision. This

decision became final when the Appeals Council denied Plaintiff’s request for review.

                                   STANDARD OF REVIEW

       This Court has authority to review the Commissioner’s decision under 42 U.S.C. § 405(g).

The Court will ensure that the ALJ built an “accurate and logical bridge” from evidence to

conclusion. Thomas v. Colvin, 745 F.3d 802, 806 (7th Cir. 2014). This requires the ALJ to

“confront the [plaintiff’s] evidence” and “explain why it was rejected.” Thomas v. Colvin, 826

F.3d 953, 961 (7th Cir. 2016). The Court will uphold decisions that apply the correct legal standard

and are supported by substantial evidence. Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351

(7th Cir. 2005). Evidence is substantial if “a reasonable mind might accept [it] as adequate to

support [the ALJ’s] conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971).

                                   DISABILITY STANDARD

       The Commissioner follows a five-step inquiry in evaluating claims for disability benefits

under the Social Security Act:

       (1) Whether the claimant is currently employed; (2) whether the claimant has a
       severe impairment; (3) whether the claimant’s impairment is one that the
       Commissioner considers conclusively disabling; (4) if the claimant does not have a
       conclusively disabling impairment, whether [she] can perform [her] past relevant
       work; and (5) whether the claimant is capable of performing any work in the
       national economy.

Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir. 2012). The claimant bears the burden of proof at

every step except step five. Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000).

                                           ANALYSIS

       Plaintiff asserts that the ALJ’s decision should be reversed because the ALJ improperly

dismissed valid testing and opinion evidence and relied on opinion evidence that was not supported




                                                 2
    USDC IN/ND case 3:20-cv-00152-JVB document 12 filed 03/05/21 page 3 of 6


by the complete record and because the Commissioner did not carry his burden of showing that

Plaintiff can perform work in the national economy.

         Plaintiff’s primary care physician, Dr. Glenn Wheet, upon being asked to provide his

medical opinion on Plaintiff’s limitations, ordered a functional capacity evaluation (FCE).

(AR 589-90). The evaluation was performed by a physical therapist. (AR 905-16). After the FCE

was performed, Dr. Wheet provided his medical opinion on Plaintiff’s limitations. (AR 917-19).

         The ALJ wrote that she was “not persuaded” by the FCE. She stated her reasons as (1) no

prior observations from Dr. Wheet suggested that Plaintiff could not sit two hours, stand one hour,

or walk less than one hour; (2) the longitudinal medical record did not show that Plaintiff needed

a cane or the ability to alternate positions; (3) Plaintiff did not receive medical care at a rate that

would suggest work-preclusive symptoms; and (4) Dr. Wheet opined that Plaintiff’s limitations

were present since 2012, which appears contradictory to the fact that Plaintiff worked until midway

through 2017.

         The first three of these reasons are suspect. Regarding the first two reasons, it appears that

Dr. Wheet did not consider himself to have sufficient knowledge to provide a medical opinion as

to Plaintiff’s limitations, so he ordered the FCE to gather the information he needed, after which

he provided the requested opinion. That is, Dr. Wheet did not consider the longitudinal medical

record to provide sufficient information for him to be able to give a medical opinion on Plaintiff’s

limitations, so the fact that the record does not indicate the fullness of Plaintiff’s limitations as

opined by Dr. Wheet is consistent with his referral for the FCE and his reliance on the FCE in

forming his medical opinion. 1 Further, Plaintiff testified at her hearing that her symptoms had


1
 Though the ALJ makes much of the “longitudinal record” in evaluating Dr. Wheet’s opinion, she had no qualms
with the opinions of the non-treating, non-examining state agency physicians who had no access to materials entering
Plaintiff’s medical records after December 14, 2017, (the date the latter of the two opinions was signed), so these
opinions were given without the benefit of the last year of Plaintiff’s “longitudinal record,” during which Plaintiff’s

                                                          3
    USDC IN/ND case 3:20-cv-00152-JVB document 12 filed 03/05/21 page 4 of 6


worsened, which supports the severity of her limitations being more extensive at the FCE than her

medical record indicated several months prior. (AR 54-56).

        As to the third reason, the ALJ found that Plaintiff “did not require medical care at the

frequency with which one could equate that her symptoms would preclude her from being at

work.” (AR 24). In so doing, the ALJ substituted her lay understanding for that of a trained medical

professional. She is not permitted to do so. Schmidt v. Sullivan, 914 F.2d 117, 118 (7th Cir. 1990)

“[A]dministrative law judges of the Social Security Administration[] must be careful not to

succumb to the temptation to play doctor. . . . Common sense can mislead; lay intuitions about

medical phenomena are often wrong.”); see also e.g., Myles v. Astrue, 582 F.3d 672, 677-78 (7th

Cir. 2009) (warning that an ALJ may not “play[] doctor and reach[] his own independent medical

conclusion”); Blakes v. Barnhart, 331 F.3d 565, 570 (7th Cir. 2003); Rohan v. Chater, 98 F.3d

966, 970 (7th Cir. 1996).

        The fourth reason (regarding Plaintiff’s work history during a time that Dr. Wheet opined

Plaintiff’s limitations would be work-preclusive) may have some merit, but with the other three

reasons being in error, the Court cannot say that the ALJ provided a logical bridge from the

evidence to her conclusions. Remand is required due to the ALJ’s treatment of the FCE and Dr.

Wheet’s subsequent medical opinion.

        Other errors were made in the ALJ’s analysis. In bolstering her decision to discount Dr.

Wheet’s opinion, the ALJ noted that Plaintiff complained to Dr. Wheet of upper extremity

limitations but “the following week another clinician failed to note any painful or anxious distress.”

(AR 22). The ALJ failed to mention that this “other clinician” was Plaintiff’s gynecological



symptoms, according to her testimony, worsened. (AR 54-56). Notably, none of Dr. Wheet’s records of Plaintiff’s
treatment were available for the consultative physicians’ reviews, as they were not added to the record until shortly
before the administrative hearing in late 2018. (AR 37-38, 294; accord AR 113-14).

                                                         4
   USDC IN/ND case 3:20-cv-00152-JVB document 12 filed 03/05/21 page 5 of 6


oncologist. Presumably, this clinician was seeing Plaintiff (who had had cervical cancer) for

purposes far afield from Plaintiff’s upper extremity issues, so the absence of discussion on this

point is of little relevance.

        Additionally, the ALJ ignored the agency’s own consultative examiner, Dr. R. Gupta, who

found that Plaintiff “has difficulty doing work related activities such as sitting, standing, walking,

lifting, carrying and handling objects due to low back and knee pain.” (AR 485). The ALJ decided

that this was not a formal opinion on Plaintiff’s functional capacity. (AR 23). However, the

regulations provide that a medical opinion is

        a statement from a medical source about what you can still do despite your
        impairment(s) and whether you have one or more impairment-related limitations or
        restrictions in the following abilities:

            (i) Your ability to perform physical demands of work activities, such as sitting,
            standing, walking, lifting, carrying, pushing, pulling, or other physical
            functions.

20 CFR § 404.1513(a)(2)(i). By the Social Security Administration’s own regulations, Dr. Gupta

gave a medical opinion. On remand, it should not be dismissed as not being a medical opinion.

        Plaintiff also argues that the Commissioner did not meet his burden at step five of the

sequential process, but because remand is necessary on other grounds the Court need not address

that argument further.

        Though Plaintiff requests an award of benefits, that remedy is appropriate “only if all

factual issues involved in the entitlement determination have been resolved and the resulting record

supports only one conclusion—that the applicant qualifies for disability benefits.” Allord v. Astrue,

631 F.3d 411, 415 (7th Cir. 2011). In this case, remand, not an immediate award of benefits, is

required.




                                                  5
   USDC IN/ND case 3:20-cv-00152-JVB document 12 filed 03/05/21 page 6 of 6


                                       CONCLUSION

       Based on the foregoing, the Court hereby GRANTS the relief of remand requested in

Plaintiffs Social Security Opening Brief in Support of Judgment or Remand to the Commissioner

[DE 7], REVERSES the decision of the Commissioner of Social Security, and REMANDS this

matter for further administrative proceedings. The Court DENIES the request for an award of

benefits. If this matter is set for an administrative hearing on remand, the Court suggests that

assignment to a different ALJ would be appropriate.

       SO ORDERED on March 5, 2021.

                                                s/ Joseph S. Van Bokkelen
                                                JOSEPH S. VAN BOKKELEN, JUDGE
                                                UNITED STATES DISTRICT COURT




                                               6
